DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since this application is a continuation of US Application 14/539746, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
	Claim Objections
Claim 2 is objected to because of the following informalities:  
	Claim 2 recites the limitation “a first rotation direction” in lines 5 and 6. It appears that this is the same first rotation direction as previously recited in line 3. The limitations should read --the first rotation direction-- in order to clarify that the same first rotation direction is recited.  
	Claim 2 recites the limitation “wherein arm openings each said pin” in line 6. It appears that the phrase ‘arm openings’ should be deleted.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, there is no support in the original specification for the band to include a logo.
Regarding claim 8, there is no support in the original specification for the band being placed on the first and second threaded pin shackle prior to aligning the arm openings.
Regarding claims 9-14, there is no support in the original specification for passing the pin through the arm openings and attachment portion being carried out after the band end is connected to the shackle body.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation “a band” in line 14. It is not clear if this is the same band previously recited in claim 1, or a distinct band. For purposes of examination it is treated as a different band as in claim 1.
Claims 3, 4, and 6 depend from rejected claim 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,071,352. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the table below.
Regarding claim 8, the claims do not disclose the specific order of the steps of placing the band on the threaded pin shackle and aligning the arm openings with the attachment portions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the band on the threaded pin shackle prior to aligning the arm openings with the attachment portions in order to allow the band to be more easily attached to the threaded pin shackles before they are connected to the shoe, providing more space for maneuvering and attaching the two elements.
Regarding claims 9-14, the claims do not disclose the specific order of the steps of passing the pin through the openings and the shoe attachment portion and rotating the pin to secure the threads, and connecting the band end to threaded pin shackle body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pass the pin through the openings and the shoe attachment portion and rotate the pin to secure the threads, after connecting the band end to threaded pin shackle body in order to allow the band to be attached to the shoe before the threaded pin shackle is closed.

17/385548 Claims
US 11,071,352 Claims
1
1, 8
2
1, 8
5
1, 8
6
1, 8
7
1, 8
8
obvious, as discussed above
9-14
obvious, as discussed above


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messier (US 7,819,721) in view of Walchle et al. (US 2012/0159987), herein Walchle.
Regarding claim 1, Messier discloses a method for shoe ornamentation of a shoe having two attachment portions (attaching means 30) comprising: a) attaching a first connector (attaching means 10) to one of the said two attachment portions of the shoe; b) attaching a second connector (attaching means 10) to the other of the said two attachment portions of the shoe; c) placing a band (elongate body 13) having a first end and a second end on the first connector and on the second connector, wherein the band first end is connected on the first connector and wherein the band second end is connected on the second connector (column 4, lines 45-60; column 7, lines 4-29; column 8, lines 21-37; Fig. 1, 5, 11).
Messier does not disclose that the connector is a threaded pin shackle having a removable pin. Walchle teaches a connector which releasably secures two elements together. The connector is a threaded pin shackle having a pair of arms, each arm having an opening (apertures 20, 22) therein at least one of the openings is threaded, the threaded pin shackle having a removable pin (pin 24) with a threaded end (threaded portion 28) having threads; wherein the threaded pin shackle is attached by aligning the arm openings on opposite sides of an attachment portion (looped end 11 or tongue 80) and passing the pin through one of the first threaded pin shackle arm openings and through the attachment portion and into the other one of the first threaded pin shackle arm openings, and rotating the pin to secure the threads to the at least one threaded opening of the first threaded pin shackle arm openings (paragraphs 0031-0034; Fig. 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a connector with a securing element in the form of a threaded pin shackle and removable pin, as taught by Walchle, to the shoe ornamenting device of Messier as this would be a simple substitution of one type of releasable attachment mechanism for another, with the predictable result of providing a more secure closed attachment which will prevent unwanted detachment from the shoe attachment portions.
Regarding claim 2, Walchle teaches that rotating the pin to secure the threads to the at least one threaded opening of the first threaded pin shackle arm openings is done in a first rotation direction, and wherein rotating the pin to secure the threads to the at least one threaded opening of the second threaded pin shackle is done in the first rotation direction; wherein arm openings each said pin is rotated in the first rotation direction to secure the threads to a respective one of the pin shackle arm openings of a respective one of the threaded pin shackles; removing the pins from each of the respective said first threaded pin shackle and said second threaded pin shackle by rotating each pin in a direction opposite of the first rotation direction (paragraph 0034; Fig. 1-4).
Messier discloses providing multiple bands which are interchangeable (column 8, lines 21-37), and Walchle teaches that the band is removable from the threaded pin shackle (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the band from the first threaded pin shackle and from the second threaded pin shackle; and repeat steps c), d), and e) to connect a band on the first threaded pin shackle and on the second threaded pin shackle, in order to provide a different band with a different aesthetic appeal to the shoe of the combination of Messier and Walchle.
Regarding claim 3, Messier discloses providing multiple bands which are interchangeable (column 8, lines 21-37), and Walchle teaches that the band is removable from the threaded pin shackle (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the band from the first threaded pin shackle and from the second threaded pin shackle; and repeat steps c), d), and e) to connect a band on the first threaded pin shackle and on the second threaded pin shackle, in order to provide a different band with a different aesthetic appeal to the shoe of the combination of Messier and Walchle.
Regarding claim 4, Messier discloses that decorative components (12) may be provided on the bands (column 5, lines 25-37; Fig. 1A), but does not specifically disclose a logo. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a logo as the decorative component in order to provide advertising and brand recognition in addition to decoration.
Regarding claims 5 and 6, Messier discloses that each of said band first end and said band second end has a loop (Fig. 1A), and wherein the band first end is connected on the first threaded pin shackle by securing the band first end loop to the first threaded pin shackle, and wherein said band second end is connected on the second threaded pin shackle by securing the band second end loop to the second threaded pin shackle.
Regarding claim 7, Walchle teaches that said threaded pin shackle arms connect to form a generally u-shaped body (Fig. 2), and wherein placing the band on the threaded pin shackle comprises connecting the band end on the threaded pin shackle body (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the band first and second ends on the first and second threaded pin shackle bodies as there are a finite number of identified, predictable orientations (band ends placed on the body or placed on the pin), and it would have been to obvious to try placing the band ends on the threaded pin shackle bodies. 
Regarding claim 8, the combination of Messier and Walchle does not disclose the specific order of the steps of placing the band on the threaded pin shackle and aligning the arm openings with the attachment portions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the band on the threaded pin shackle prior to aligning the arm openings with the attachment portions in order to allow the band to be more easily attached to the threaded pin shackles before they are connected to the shoe, providing more space for maneuvering and attaching the two elements.
Regarding claims 9-14, the combination of Messier and Walchle does not disclose the specific order of the steps of passing the pin through the openings and the shoe attachment portion and rotating the pin to secure the threads, and connecting the band end to threaded pin shackle body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pass the pin through the openings and the shoe attachment portion and rotate the pin to secure the threads, after connecting the band end to threaded pin shackle body in order to allow the band to be attached to the shoe before the threaded pin shackle is closed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732